DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al., U.S. Patent Number 5,455,453.
	Regarding claim 1, Harada et al., discloses a plastic package type semiconductor device with features of the claimed invention including a flexible resin substrate (element 12); a functional layer (element 1), formed of a metal, an alloy, or a metal compound, on one surface of the substrate a resistor (related to element 3,4 and 5), formed as a film containing Cr, CrN, and CrN, (see col. 2, line 56) on one surface of the functional layer; and an insulating resin layer (element 2), with which the resistor is coated.  
	Regarding claim 2-3, the dimensions of the elements are within the same range (see col., lines 40, and 52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al., U.S. Patent Number 5,455,453. in view of  in view of Shih et al., U.S. Publication Number 2017/0123548.
	Regarding these claims, Harada et al., does not elaborate on the nature of the resistor,  the use of chromium compound or titanium for resistor and other element in strain gauges is notoriously known.  Shih et al., for example is presented to show such election (see paragraph 0039).  It would have been obvious, therefore, for a skill artisan, before the effective filing date of the invention to modify Harada et al., to use any suitable material for the elements, including alpha chromium, or titanium for their higher conductivity and more accurate sensitivity.    

Double Patenting
Claims 1, 4, 5, 6, 7, 9-10, 15 of this application is patentably indistinct from claim 1, 2, 3, 4, 5, 7-8, 13, respectively of Application No. 16650553. The recitation of “a metal compound on one surface of the substrate”, in the context of the claim structure, implies that the metal compound is directly on the substrate.  Therefore the redundant use of “directly”, does not provide any distinction in the inventive concept of the invention.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

At least claims 1, 4 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 9 of copending Application No. 17043898.  This is because claims 6 and 9-10 of the copending application teaches all limitations of the currently rejected claims plus more.  Specifically:
Claim 1, is rejected over claim 10, of the copending application.
Claim 4, is rejected over claim 9, of the copending application.
Claims 9-10, are rejected over claim 6, of the copending application.
This is a provisional nonstatutory double patenting rejection.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and 

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, January 25, 2022